    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 1 of 19 Page ID #:13652


                   1 LATHAM & WATKINS LLP
                        David J. Schindler (Bar No. 130490)
                   2    david.schindler@lw.com
                     355 South Grand Avenue, Suite 100
                   3 Los Angeles, California 90071-1560
                     Telephone: +1.213.485.1234
                   4 Facsimile: +1.213.891.8763
                   5 LATHAM & WATKINS LLP
                        Daniel Meron (appearing pro hac vice)
                   6    daniel.meron@lw.com
                        Abid R. Qureshi (appearing pro hac vice)
                   7    abid.qureshi@lw.com
                     555 Eleventh Street, NW, Suite 1000
                   8 Washington, DC 20004-1304
                     Telephone: +1.202.637.2200
                   9 Facsimile: +1.202.637.2201
              10 Attorneys for United Defendants
              11
                                          UNITED STATES DISTRICT COURT
              12
                                        CENTRAL DISTRICT OF CALIFORNIA
              13
              14
                 UNITED STATES OF AMERICA ex                  CASE NO. 2:16-cv-08697-FMO (SSx)
              15 rel. BENJAMIN POEHLING,
              16                     Plaintiff,               UNITED’S NOTICE OF MOTION
                                                              AND MOTION TO APPOINT
              17            v.                                RETIRED MAGISTRATE JUDGE
                                                              SUZANNE H. SEGAL AS SPECIAL
              18 UNITEDHEALTH GROUP, INC. et al.,             MASTER; MEMORANDUM OF
                                                              POINTS AND AUTHORITIES IN
              19                     Defendants.              SUPPORT THEREOF
              20                                              ([Proposed] Order lodged concurrently
              21                                              herewith)

              22                                              Date: May 21, 2020
                                                              Time: 10:00 a.m.
              23                                              Courtroom: 6D
                                                              Judge: Hon. Fernando M. Olguin
              24
                                                              Discovery Cutoff: December 4, 2020
              25                                              Pretrial Conference: September 10, 2021
                                                              Trial Date: September 28, 2021
              26
              27
              28
                                                                     UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES
                                                               APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                              Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 2 of 19 Page ID #:13653


                   1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                   2        PLEASE TAKE NOTICE that on May 21, 2020, or as soon thereafter as
                   3 the matter may be heard before the Honorable Fernando M. Olguin, United will
                   4 and hereby does move for the appointment of the Honorable Suzanne H. Segal,
                   5 United States Magistrate Judge in the Central District of California (Ret.)
                   6 (“Magistrate Judge Segal (Ret.)”), as a Special Master in this case, pursuant to
                   7 Federal Rule of Civil Procedure 53.
                   8        This Motion is brought pursuant to Rule 53 of the Federal Rules of Civil
                   9 Procedure, and is made on the ground that the parties continue to disagree over a
              10 multitude of discovery matters and issues, which threaten both to impede the
              11 timely progress of this case and burden this Court’s busy docket. Magistrate Judge
              12 Segal (Ret.) presided over discovery in this case from November 2016 until her
              13 recent retirement.       Over the course of more than three years, she invested
              14 substantial time to master the complex issues underlying this litigation and ruled
              15 upon myriad discovery issues prior to her retirement. Magistrate Judge Segal
              16 (Ret.) remains available to oversee discovery in this litigation as a private and
              17 independent Special Master. In order to avoid the steep learning curve required for
              18 any new Magistrate Judge to familiarize him/herself with this complex, multi-year
              19 litigation, United respectfully submits that the appointment of Magistrate Judge
              20 Segal (Ret.) as a Special Master will ensure timely resolution of the parties’
              21 continuing discovery disagreements and allow the case to keep moving forward at
              22 an appropriate pace.
              23            This motion is based on this Notice and Motion, the accompanying
              24 Memorandum of Points and Authorities, the pleadings and records on file herein,
              25 and upon all other arguments and evidence that may be presented to this Court.
              26            This motion is made following a conference of counsel pursuant to L.R. 7-3,
              27 which took place by telephone on March 19, 2020.
              28
                                                                      UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                 1 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                               Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 3 of 19 Page ID #:13654


                   1
                   2 Dated: April 20, 2020        LATHAM & WATKINS LLP
                                                  DAVID J. SCHINDLER
                   3                              DANIEL MERON
                                                  ABID R. QURESHI
                   4
                   5                              By /s/ David J. Schindler
                                                     David J. Schindler
                   6                                 Attorneys for United Defendants
                   7
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                           UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                      2 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                    Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 4 of 19 Page ID #:13655


                   1                                        TABLE OF CONTENTS
                   2
                                                                                                                                        Page
                   3
                   4 I.     INTRODUCTION .......................................................................................... 1
                   5 II.    BACKGROUND ............................................................................................ 2
                   6
                     III.   ARGUMENT ................................................................................................. 9
                   7
                            A.       The Court Should Appoint Magistrate Judge Segal (Ret.)
                   8                 as a Special Master to Oversee Discovery Disputes in
                   9                 This Case .............................................................................................. 9
              10            B.       Payment Should be Split Evenly Amongst the Parties ...................... 12
              11 IV.        CONCLUSION ............................................................................................ 14
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                              UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                                    i APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                                           Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 5 of 19 Page ID #:13656


                   1                                       TABLE OF AUTHORITIES
                   2
                                                                                                                                   Page(s)
                   3
                                                                            CASES
                   4
                       Aird v. Ford Motor Co.,
                   5
                          86 F.3d 216 (D.C. Cir. 1996) ......................................................................... 9, 12
                   6
                     United States of America ex rel. Benjamin Poehling et al v.
                   7   UnitedHealth Group, Inc.,
                   8   No. 2:20-cv-03184-FMO-RAO (C.D. Cal. Feb. 17, 2020) .................. 1, 7, 10, 11

               9 City of Almaty v. Khrapunov,
                    No. CV143650FMOFFMX, 2018 WL 9920031
              10
                    (C.D. Cal. June 11, 2018) ............................................................................. 10, 12
              11
                 Cordoza v. Pacific States Steel Corp.,
              12    320 F.3d 989 (9th Cir. 2003) ................................................................................ 9
              13
                 Perez v. Sw. Fuel Mgmt., Inc.,
              14    No. CV164547FMOAGRX, 2017 WL 10574066
                    (C.D. Cal. Feb. 13, 2017) ............................................................................... 9, 12
              15
              16 Peterson v. Islamic Republic of Iran,
                    No. 10-CV-4518 (KBF), 2018 WL 4691221
              17    (S.D.N.Y. July 10, 2018) .................................................................................... 12
              18
                 United States v. Suquamish Indian Tribe,
              19    901 F.2d 772 (9th Cir. 1990) ................................................................................ 9
              20 UnitedHealthcare Ins. Co. v. Azar,
              21   330 F. Supp. 3d 173 (D. D.C. 2018),
                   appeal filed (D.C. Nov. 14, 2018) ........................................................................ 3
              22
              23                                      RULES

              24 Fed. R. Civ. P.
                    53 .............................................................................................................. 9, 12, 14
              25    53(a)(1)(C) ...................................................................................................... 9, 12
              26    53(b)(1) ......................................................................................................... 10, 11
                    53(g)(3) ............................................................................................................... 12
              27
              28
                                                                                              UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                                     ii APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                                           Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 6 of 19 Page ID #:13657


                   1                 MEMORANDUM OF POINTS AND AUTHORITIES
                   2       I.     INTRODUCTION
                   3            The underlying litigation is a highly complex False Claims Act (“FCA”)
                   4 dispute that has been actively litigated for more than three years, including
                   5 hundreds of pages of discovery disputes resolved by the Honorable Suzanne H.
                   6 Segal, United States Magistrate Judge in the Central District (Ret.) (“Magistrate
                   7 Judge Segal (Ret.)”), who presided over discovery matters in this case from
                   8 November 22, 2016 until her recent retirement. As this Court is aware, the matter
                   9 was transferred to this Court after Judge Michael W. Fitzgerald recused himself.
              10 This Court has not yet assigned a new Magistrate Judge or Special Master to
              11 preside over any discovery disputes that may arise in this case. 1 However, a
              12 number of issues have arisen between the parties that will require court
              13 intervention. Rather than burden a new Magistrate Judge or a new Special Master
              14 with having to become familiar with the multi-year record of discovery, United
              15 respectfully submits that it would be far more efficient for all parties to continue to
              16 allow Magistrate Judge Segal (Ret.) to preside over discovery disputes.                  Put
              17 simply, she knows the case and the parties and has successfully resolved numerous
              18
              19       1
                        On February 17, 2020, non-party government contractor A. Reddix & Associates,
              20       Inc. (“ARDX”) filed a motion to quash a subpoena issued by this Court in this case
                       more than seventeen months ago. See Mot. to Quash or Alternatively for
              21       Protective Order to Shift Costs, United States of America ex rel. Benjamin
                       Poehling et al v. UnitedHealth Group, Inc., No. 2:20-cv-03184-FMO-RAO (C.D.
              22       Cal. Feb. 17, 2020) (ECF 1). ARDX filed the Motion to Quash in the Eastern
                       District of Virginia, the district of compliance. Id. On April 6, 2020, Magistrate
              23       Judge Krask of the Eastern District of Virginia granted United’s Motion to
                       Transfer to the Central District of California, the issuing court. See Poehling, No.
              24       2:20-cv-03184-FMO-RAO (C.D. Cal. Apr. 6, 2020) (ECF 24). The transferred
                       action was initially assigned to District Judge Birotte and Magistrate Judge Rozella
              25       A. Oliver. See Poehling, No. 2:20-cv-03184-FMO-RAO (C.D. Cal. Apr. 8, 2020)
                       (ECF 27). As the presiding judge over the underlying litigation, the matter has now
              26       been reassigned to this Court. See Poehling, No. 2:20-cv-03184-FMO-RAO (C.D.
                       Cal. Apr. 15, 2020) (ECF 35). Although Magistrate Judge Oliver remains the
              27       discovery judge in this related matter, United has reached a resolution with ARDX
                       and does not anticipate the need for any further court intervention. United
              28       anticipates that the related case will be dismissed shortly

                                                                          UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                    1 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                  Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 7 of 19 Page ID #:13658


                   1 issues during the more than three years that she presided over the case, virtually
                   2 always via telephonic hearings. Despite her recent retirement, Magistrate Judge
                   3 Segal (Ret.) remains available to continue presiding over discovery disputes in this
                   4 action as a private and independent Special Master.
                   5        United has conferred with the government, and although the government
                   6 acknowledges that allowing Magistrate Judge Segal (Ret.) to continue to preside
                   7 over the case would be a more efficient use of judicial resources, the government
                   8 opposes the motion because it claims it currently does not have the budget to pay
                   9 any of the costs associated with a Special Master. The government clearly has the
              10 ability to secure funding to pay for its share of a Special Master. Indeed, this Court
              11 has ordered the government to pay 50% of the costs associated with a Special
              12 Master in the past, and should do so again here for the reasons detailed below. See
              13 United States v. HVI CAT Canyon, Inc., No. CV 11-5097 FMO (SSx) (Feb. 14,
              14 2017), Order Re: Appointment of Special Master at 3 (ECF 247).
              15 II.        BACKGROUND
              16            On November 17, 2017, the government filed a 166-page, 364-paragraph
              17 Amended Complaint-In-Intervention, alleging violations of the FCA and two
              18 common law claims, Payment By Mistake and Unjust Enrichment, and seeking
              19 substantial damages and other remedies. On February 12, 2018, Judge Fitzgerald
              20 dismissed the government’s three affirmative FCA counts, leaving only a reverse
              21 FCA count and the two common law claims.
              22            As Judge Fitzgerald recognized at the hearing on United’s Motion to
              23 Dismiss, judicial oversight of this case requires not only a deep understanding of
              24 the “complicated factual situation” evident from the sheer breadth of the pleadings,
              25 but also a detailed understanding of the “complicated regulatory regime”
              26 underlying the Medicare Advantage system. See Tr. Jan. 29, 2018 Hr’g (3:21-22).
              27 As Judge Fitzgerald further acknowledged, the parties “could have no better person
              28 than [Magistrate Judge Segal (Ret.)] to sort out the practicalities of how
                                                                        UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   2 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                 Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 8 of 19 Page ID #:13659


                   1 [discovery] should happen” given these complexities, Tr. Apr. 8, 2019 Hr’g
                   2 (12:17-22), and the parties have benefited immensely from her careful and
                   3 considered guidance during her three-year tenure. See e.g., Mem. Decision &
                   4 Order Denying United States’ Ex Parte App. for Temp. Stay of Mot. to Compel
                   5 Discovery Pending Issuance of Rulings at 2–8 (ECF 304) (reciting “background
                   6 facts” Magistrate Judge Segal (Ret.) found necessary to rule on discovery motion).
                   7 For example, as part of her efforts to master the complicated payment model and
                   8 regulatory regime underlying the Medicare Advantage system, Magistrate Judge
                   9 Segal (Ret.) has digested the voluminous record in a related administrative
              10 proceeding in Washington, D.C. See, e.g., Mem. Decision & Order Granting
              11 UnitedHealth Group, Inc.’s Mot. to Compel United States to Produce Documents
              12 at nn.4, 7 (ECF 324) (citing UnitedHealthcare Ins. Co. v. Azar, 330 F. Supp. 3d
              13 173, 178 (D. D.C. 2018), appeal filed (D.C. Nov. 14, 2018), (No. 18-5326)
              14 (internal citation omitted). As a result, Magistrate Judge Segal (Ret.) already
              15 understands that “[b]y law, CMS must pay Medicare Advantage insurers in a
              16 manner that ensures ‘actuarial equivalence’ between payments for healthcare under
              17 Medicare and Medicare Advantage plans”—a concept that, despite being central to
              18 United’s defense in this case, no sitting judge in the Central District would have
              19 any other reason to understand. Id. at n.4 (citing UnitedHealthcare Ins. Co. v.
              20 Azar, 330 F. Supp. 3d 173, 178 (D. D.C. 2018), appeal filed (D.C. Nov. 14, 2018),
              21 (No. 18-5326) (internal citation omitted)).
              22            In accordance with the breadth and complexity of the case, discovery in this
              23 case has likewise been extensive, complicated and contentious. Since United
              24 served its first document requests on the government in August 2017, the parties
              25 have propounded a combined 278 document requests, resulting in the production
              26 of approximately 2.4 million documents from more than 300 custodians.                    In
              27 addition, the government has propounded 554 requests for admission, 13
              28
                                                                       UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                  3 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                Case No. 2:16-cv-08697-FMO(SSx)
    Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 9 of 19 Page ID #:13660


                   1 interrogatories, and 11 third party subpoenas, and United has propounded 220
                   2 requests for admission, 1 interrogatory, and 7 third party subpoenas.
                   3        As the Court knows, fact discovery in this case is set to close on December
                   4 4, 2020, and expert discovery is set to close on April 5, 2021. See Order Granting
                   5 the Parties’ Joint Request For a Continuance of Discovery Cut-Off, Pretrial, and
                   6 Trial Dates (ECF 385). The Court’s Scheduling and Case Management Order
                   7 makes clear that these deadlines are firm, “as the court is not inclined to grant
                   8 any extensions of the discovery or other case-related deadlines,” and that all
                   9 discovery must be completed (not served) by these cut-off dates. See Scheduling
              10 and Case Management Order Re: Jury Trial at 2 (ECF 364) (emphasis in original).
              11            United takes these deadlines seriously and is doing its best to keep the case
              12 moving forward consistent with the schedule set by the Court even in the face of
              13 the current pandemic. However, despite United’s best efforts, discovery in this
              14 case has not always progressed in the manner it should. In numerous instances, the
              15 government and its non-party government contractors have sought to prevent
              16 United from obtaining relevant materials it needs to defend itself against a case
              17 spanning more than 10 years of conduct in which the government purports to seek
              18 more than $1 billion in damages. As a consequence, the Court’s docket reveals
              19 numerous discovery motions and informal discovery conferences before
              20 Magistrate Judge Segal (Ret.), with several motions about to unfold. For example,
              21 the government has gone to great lengths to withhold vast quantities of highly
              22 relevant documents based solely on unsupportable assertions of the deliberative
              23 process privilege:
              24            •      United first raised concerns with the government’s improper and
              25                   overbroad assertions of the deliberative process privilege in June
              26                   2018. After more than three months of unsuccessful attempts to reach
              27                   an agreement, including via an informal discovery conference before
              28                   Magistrate Judge Segal (Ret.), (ECF 265), the government filed an Ex
                                                                        UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   4 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                 Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 10 of 19 Page ID
                                           #:13661

                   1          Parte Application for a Temporary Stay of Motion to Compel
                   2          Discovery Pending Issuance of Rulings (ECF 294), necessitating more
                   3          than 50 pages of briefing on an extremely expedited timeframe. As
                   4          Magistrate Judge Segal (Ret.) recognized in denying the government’s
                   5          Ex Parte Application for a Temporary Stay, the government’s filing
                   6          was “fundamentally an attempt to prevent United from even arguing
                   7          about United’s right to the withheld documents.” See Mem. Decision
                   8          & Order Denying United States’ Ex Parte App. for Temp. Stay of
                   9          Mot. to Compel Discovery Pending Issuance of Rulings (ECF 304).
              10           • Shortly thereafter, United filed a motion to compel the government to
              11              produce more than 20,000 documents it sought to withhold based on
              12              its assertion of the deliberative process privilege. See United’s Notice
              13              of Mot. to Compel United States to Produce Documents (ECF 310).
              14              After nearly 100 pages of additional briefing, and thousands of pages
              15              of exhibits, 2 Magistrate Judge Segal (Ret.) issued a 47-page opinion
              16              granting United’s motion to compel. See Mem. Decision & Order
              17              Granting UnitedHealth Group, Inc.’s Mot. to Compel United States to
              18              Produce Documents (ECF 324) (“DPP Ruling”).                 In so ruling,
              19              Magistrate Judge Segal (Ret.) determined that “the documents United
              20              seeks are relevant to the claims and defenses in this action,” id. at 28,
              21              and that “United’s need for the withheld information plainly exceeds
              22              the Government’s interest in non-disclosure,” id. at 45. Among other
              23              things, Magistrate Judge Segal (Ret.) also found reasonable United’s
              24              argument that “any documents showing that CMS’s interpretations of
              25
                 2
                   See United’s Notice of Motion to Compel the United States to Produce
              26 Documents   (ECF 310); United States’ Supplemental Memorandum Regarding
                 United’s Motion  to Compel the United States to Produce Documents (ECF 317);
              27 United’s Supplemental  Memorandum Regarding United’s Motion to Compel the
              28 United States to Produce Documents (ECF 318).

                                                                    UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                               5 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                              Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 11 of 19 Page ID
                                           #:13662

                   1             ‘applicable statutes, regulations, guidance documents and contractual
                   2             requirements’ mirrored United’s own would ‘bear directly on the
                   3             objective reasonableness of United’s interpretations.’”      Id. at 32
                   4             (quoting Joint Stipulation at 27). On February 4, 2019, the
                   5             government filed a motion for review of Magistrate Judge Segal’s
                   6             (Ret.) DPP Ruling (ECF 334), which this Court denied. See Order
                   7             Re: Pending Motions (ECF 366).
                   8       • Separately, the government filed another motion seeking an order to
                   9             modify the scope of discovery that would relieve it from any
              10                 obligation to produce “CMS’s internal, nonpublic deliberations
              11                 concerning the obligation to delete invalid diagnoses.” See Amended
              12                 [Proposed] Order Granting Motion for Scheduling Order Modifying
              13                 Extent of Discovery (ECF 346, Attachment 1). After more than 180
              14                 pages of briefing on this related issue, including a motion for
              15                 supplemental briefing (ECF No. 336) filed by the government shortly
              16                 after seeking review of the DPP Ruling, this Court denied the
              17                 government’s motion as moot. See Order Re: Pending Motions (ECF
              18                 366).
              19        In addition to the extensive motion practice described above, Magistrate
              20 Judge Segal (Ret.) has also resolved numerous discovery disputes informally,
              21 including during at least seven informal discovery conferences held between
              22 November 22, 2017 and October 8, 2019. These disputes have included, among
              23 other things:
              24           • The government’s attempt to delay deposition discovery, see
              25                 Telephonic Conference Re: United’s Motion for Early Deposition
              26                 Discovery, Nov. 22, 2017 (ECF 172);
              27           • The government’s refusal to produce documents from the custodial
              28                 files of individuals from the U.S. Department of Health and Human
                                                                     UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                6 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                              Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 12 of 19 Page ID
                                           #:13663

                   1           Services, Office of the Inspector General (“OIG”), see Minute Order
                   2           of Telephonic Conference Re: Discovery, July 12, 2018 (ECF 245);
                   3       • The government’s decision to stop producing privilege logs until the
                   4           Court ruled on pending motions, see Minute Order of Telephonic
                   5          Conference Re: Discovery, Aug. 16, 2018 (ECF 265), and;
                   6       • The government’s and non-party government contractor Research
                   7          Triangle Institute’s refusal to produce documents responsive to
                   8          discovery requests while discovery motions were pending before this
                   9          Court, see Minutes of Informal Telephonic Conference Re: Discovery,
              10              Mar. 14, 2019 (ECF 347).
              11        The parties (and non-parties) continue to disagree over discovery matters
              12 and issues, which threaten both to impede the timely progress of this case and
              13 burden this Court’s busy docket. For example, on February 17, 2020, government
              14 contractor ARDX filed a motion to quash or modify a subpoena issued by this
              15 Court more than 17 months ago. See Mot. to Quash or Alternatively for Protective
              16 Order to Shift Costs, United States of America ex rel. Benjamin Poehling et al v.
              17 UnitedHealth Group, Inc., No. 2:20-cv-03184-FMO-RAO (C.D. Cal. Feb. 17,
              18 2020) (ECF 1). As explained in United’s opposition to ARDX’s motion, this
              19 untimely and senseless attempt to obstruct discovery is legally untenable and in
              20 direct contravention of prior rulings of Magistrate Judge Segal (Ret.) in this
              21 underlying litigation. See Mem. ISO Cross Mot. to Transfer & Opp. to Mot. to
              22 Quash or Alternatively for Protective Order to Shift Costs, Poehling, No. 2:20-cv-
              23 03184-FMO-RAO (C.D. Cal. Mar. 2, 2020) (ECF 8). United has recently reached a
              24 resolution with ARDX and expects that related Case No. 2:20-cv-03184-FMO-
              25 RAO will be dismissed from this Court’s docket shortly as a result. Although
              26 United does not anticipate the need for further court intervention to resolve
              27 ARDX’s Motion to Quash, the parties are at an impasse with respect to several
              28 other discovery issues looming on the horizon, some of which United expects will
                                                                   UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                              7 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                            Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 13 of 19 Page ID
                                           #:13664

                   1 result in additional motion practice barring the assistance of Magistrate Judge
                   2 Segal (Ret.) as a Special Master. For instance:
                   3           • The government continues to refuse to produce documents related to
                   4              other Medicare Advantage plans from the custodial files of
                   5              individuals at OIG. As explained to the government on numerous
                   6              occasions, these materials are highly relevant to United’s defenses
                   7              because, among other things, evidence about how the government
                   8              responded to allegations that MA plans were engaging in conduct
                   9              similar to the conduct at issue here goes directly to the materiality of
              10                  any alleged wrongdoing by United. Plaintiffs affirmatively sought to
              11                  exclude these materials from discovery in their Motion for Issuance of
              12                  a Scheduling Order (ECF 261-1, 261-11, 346-1). Despite the Court
              13                  issuing a scheduling order that did not carve out these materials from
              14                  discovery and denying Plaintiffs’ motion as moot, the government still
              15                  refuses to produce these materials.
              16               • The government’s response to United’s First Interrogatory is
              17                  inadequate and deficient, and the government has refused to
              18                  supplement its response in a reasonable period of time. On January 3,
              19                   2020, United issued an interrogatory that asked the government to
              20                   identify the diagnosis codes (and related factual information) that the
              21                   government contends United knowingly and improperly failed to
              22                   delete—essentially asking what exactly the government is suing
              23                   United for. Despite more than five years of investigation and 33
              24                   months of discovery, the government’s response included a mere
              25                   twenty-five “representative examples” (which were in the Amended
              26                   Complaint), and the government has refused to supplement its
              27                   response in a timely manner.
              28
                                                                          UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                     8 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                   Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 14 of 19 Page ID
                                           #:13665

                   1 III.   ARGUMENT
                   2        A.     The Court Should Appoint Magistrate Judge Segal (Ret.) as a
                   3               Special Master to Oversee Discovery Disputes in This Case
                   4        The Federal Rules specifically provide that a court may appoint a Special
                   5 Master to “address pretrial and posttrial matters that cannot be effectively and
                   6 timely addressed by an available district judge or magistrate judge of the district.”
                   7 Fed. R. Civ. P. 53(a)(1)(C); see also Cordoza v. Pacific States Steel Corp., 320
                   8 F.3d 989, 995 (9th Cir. 2003) (“[I]n this era of complex litigation, special masters
                   9 may, subject to judicial review, be called upon to perform a broad range of judicial
              10 functions—supervising discovery, issuing stipulations of fact, and in exceptional
              11 circumstances, hearing and making recommendations with regard to motions to
              12 dismiss and for summary judgment.”); Aird v. Ford Motor Co., 86 F.3d 216, 218-
              13 19 (D.C. Cir. 1996) (trial court appointed master to oversee discovery). The Court
              14 may determine that appointment of a Special Master is appropriate based on
              15 considerations such as “the complexity of [the] litigation” or “problems associated
              16 with compliance” with court orders. United States v. Suquamish Indian Tribe, 901
              17 F.2d 772, 775 (9th Cir. 1990); see also Perez v. Sw. Fuel Mgmt., Inc., No.
              18 CV164547FMOAGRX, 2017 WL 10574066, at *1 (C.D. Cal. Feb. 13, 2017)
              19 (denying application for reconsideration of order appointing Special Master where
              20 “discovery thus far has been extensive, complicated and contentious”).
              21            This case presents precisely the type of circumstances that warrant
              22 appointment of a Special Master under Rule 53. Magistrate Judge Segal (Ret.)
              23 spent more than three years overseeing discovery in this case prior to her
              24 retirement and a new magistrate judge has not been assigned. As detailed above,
              25 discovery in this case has been very contentious, see Perez, 2017 WL 10574066 at
              26 *1, with hundreds of pages of motion practice and at least seven informal
              27 discovery conferences before Magistrate Judge Segal (Ret.) concerning a wide
              28 range of issues. Moreover, the matters at issue in discovery disputes to date have
                                                                         UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   9 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                 Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 15 of 19 Page ID
                                           #:13666

                   1 been extremely complex, and have resulted in “voluminous briefing and exhibits.”
                   2 City of Almaty v. Khrapunov, No. CV143650FMOFFMX, 2018 WL 9920031, at
                   3 *1 (C.D. Cal. June 11, 2018). Such disputes are certain to continue as discovery
                   4 progresses, and will likely include an increasing number of parties, as evidenced
                   5 by recent disputes in connection with third-party subpoenas issued by both parties.
                   6 See, e.g., Minutes of Informal Telephonic Conference Re: Discovery, Mar. 14,
                   7 2019 (ECF 347); Mot. to Quash or Alternatively for Protective Order to Shift
                   8 Costs, Poehling, No. 2:20-cv-03184-FMO-RAO (C.D. Cal. Feb. 17, 2020) (ECF
                   9 1).
              10            Appointment of Magistrate Judge Segal (Ret.) as a private and independent
              11 Special Master is appropriate, particularly in light of her deep knowledge of the
              12 case and prior discovery decisions. See Fed. R. Civ. P. 53(b)(1) (“Any party may
              13 suggest candidates for appointment.”). As the Court knows, it requires significant
              14 time and resources to brief discovery disputes, conduct hearings, and formulate
              15 decisions on these disputes. If a new Magistrate Judge is assigned to this case,
              16 such an assignment would occur more than 33 months after discovery has
              17 commenced, and the Magistrate Judge would be immersed in these voluminous
              18 and labyrinthine disputes without the benefit of having worked with the parties to
              19 resolve previous and related disputes.
              20            The pending Motion to Quash filed by ARDX perfectly illustrates the
              21 efficiencies gained by appointing Magistrate Judge Segal (Ret.) as a Special
              22 Master. As the Honorable Robert J. Krask, U.S. Magistrate Judge E.D. VA,
              23 determined when ordering the transfer of the motion to this Court:
              24            Given the complex and wide-ranging nature of the underlying
                            litigation between the United States and United, . . .the issuing court is
              25
                            far better positioned to assess the relevance of ARDX’s internal
              26            emails. . . . The issuing court is not only intimately familiar with the
                            case and the statutory, regulatory, and contractual backdrop giving
              27
                            rise to the dispute, but it has also ruled upon (or addressed informally)
              28            discovery disputes and dispositive motions that will likely guide any
                                                                          UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   10 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                   Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 16 of 19 Page ID
                                           #:13667

                   1        assessment of the relevance of ARDX’s internal emails. See
                   2        Poehling, No. 2:20-cv-03184-FMO-RAO (C.D. Cal. Apr. 6, 2020)
                            (ECF 24) (internal citations omitted).
                   3
                   4        As explained above, upon being transferred to this Court, the motion was
                   5 initially assigned to Judge Birotte and Magistrate Judge Oliver, who remains the
                   6 discovery judge despite the case being reassigned to the undersigned.              See
                   7 Poehling, No. 2:20-cv-03184-FMO-RAO (C.D. Cal. Apr. 15, 2020) (ECF 35).
                   8 Through no fault of her own, Magistrate Judge Oliver has none of this background.
                   9 It is the DPP Ruling authored by Magistrate Judge Segal (Ret.) that is, “at a
              10 minimum, pertinent to whether ARDX should produce internal emails possibly
              11 containing its interpretations of [applicable guidance documents authored by
              12 ARDX] and/or describing communications with CMS officials pertaining to such
              13 matters.” See Order Granting Motion to Transfer at 10, Poehling, No. 2:20-cv-
              14 03184-FMO-RAO (C.D. Cal. Apr. 6, 2020) (ECF 24). And it was Magistrate
              15 Judge Segal (Ret.) who informally resolved a discovery dispute with another non-
              16 party government contractor on related issues. See id. Magistrate Judge Krask
              17 correctly recognized that “any ruling by [the Eastern District of Virginia], in the
              18 relative vacuum of the limited dispute before it” would be “at odds with judicial
              19 economy.” Id. at 11-12. So, too, would appointing a new Magistrate Judge to
              20 oversee ongoing and related discovery disputes in this case. United reached a
              21 resolution with ARDX shortly after the motion was transferred to this Court. As a
              22 result, no sitting Magistrate Judge, including Magistrate Judge Oliver, is familiar
              23 with this complicated case and the myriad discovery issues to date.
              24            The current pandemic, which has no doubt further burdened this Court’s
              25 already busy docket due to the limited access to courts and necessary extensions in
              26 other cases, further highlights the need to appoint Magistrate Judge Segal (Ret.) as
              27 a Special Master. As a Special Master, Magistrate Judge Segal (Ret.) would be
              28 available on a more expedited basis to help mediate discovery disputes quickly and
                                                                       UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                 11 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 17 of 19 Page ID
                                           #:13668

                   1 efficiently over the telephone. Having overseen discovery in this matter for more
                   2 than three years, Magistrate Judge Segal (Ret.) is intimately familiar with this case
                   3 and could efficiently manage, oversee, and expedite the progress of discovery
                   4 without having to expend substantial time to learn the case. Given her deep
                   5 knowledge of the case and the parties, United suspects that many of the ongoing
                   6 disputes could be informally, and quickly, resolved via telephone with her
                   7 assistance. For those matters that Magistrate Judge Segal (Ret.) is unable to
                   8 successfully mediate, the Court would have the benefit of her recommendation as a
                   9 Special Master in formulating a formal opinion and decision.
              10            Thus, “to address the parties’ discovery disputes in a timely and effective
              11 manner” without straining judicial resources, see City of Almaty, 2018 WL
              12 9920031 at *1 (citing Fed. R. Civ. P. 53(a)(1)(C)), United urges the Court to
              13 appoint Magistrate Judge Segal (Ret.) as a Special Master to address pretrial
              14 discovery disputes in this case.
              15            B.     Payment Should be Split Evenly Amongst the Parties
              16            In accordance with Rule 53, the Court “must allocate payment among the
              17 parties after considering the nature and amount of the controversy, the parties'
              18 means, and the extent to which any party is more responsible than other parties for
              19 the reference to a master.” Fed. R. Civ. P. 53(g)(3). “Under Rule 53, a court is
              20 vested with broad discretion to allocate the master’s fees as it thinks best under the
              21 circumstances of the case.” Peterson v. Islamic Republic of Iran, No. 10-CV-4518
              22 (KBF), 2018 WL 4691221, at *20 (S.D.N.Y. July 10, 2018) (citing Aird, 86 F.3d at
              23 221). “A party whose unreasonable behavior has occasioned the need to appoint a
              24 master . . . may properly be charged all or a major portion of the master’s fees.”
              25 Fed. R. Civ. P. 53 advisory committee’s note; see Perez, 2017 WL 10574066 at *2
              26 (“Given that the pending discovery disputes are predicated on defendants’ refusal
              27 to provide discovery, alleged spoliation of evidence, as well as defendants’
              28 assertion that they anticipate filing ‘numerous additional discovery disputes,’ . . .
                                                                         UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   12 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                  Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 18 of 19 Page ID
                                           #:13669

                   1 the court believes that defendants should initially bear the costs of the Special
                   2 Master.”).
                   3        Given the background described above, United’s request that the
                   4 government be required to cover half of the costs associated with the appointment
                   5 of Magistrate Judge Segal (Ret.) as a Special Master to oversee discovery disputes
                   6 is eminently reasonable. The vast majority of discovery disputes in this case,
                   7 particularly disputes so complex as to require voluminous briefing and hearings
                   8 before Magistrate Judge Segal (Ret.), have been instigated by the government. As
                   9 detailed above, the government’s attempt to improperly shield and delay
              10 production of relevant documents by invoking the deliberative process privilege
              11 alone has led to more than 100 pages of briefing and thousands of pages of
              12 exhibits, culminating in a 47-page order by Magistrate Judge Segal (Ret.) granting
              13 United’s Motion to Compel the production of those documents. Even after this
              14 well-reasoned determination by Magistrate Judge Segal (Ret.), the government
              15 persisted in advancing this dispute through multiple motions, thereby requiring
              16 significant additional briefing by both parties. As further explained above, the
              17 government continues to drag its heels in responding appropriately to discovery
              18 requests, including refusing to produce documents related to other Medicare
              19 Advantage plans from the custodial files of individuals at OIG, and failing to
              20 respond appropriately to the single interrogatory propounded by United to date.
              21 See supra at 8. There are other issues similarly looming on the horizon and United
              22 anticipates needing to file additional discovery motions in the near future to
              23 compel the government, and its non-party contractors, to produce materials they
              24 have previously been ordered to produce and/or which are relevant to United’s
              25 defense. For that reason, United submits that the government should appropriately
              26 be ordered to shoulder half the costs of appointing a Special Master. Indeed, such
              27 cost sharing provides appropriate incentives to both parties to try to avoid the
              28 additional costs associated with discovery disputes.
                                                                       UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                 13 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                Case No. 2:16-cv-08697-FMO(SSx)
           Case 2:16-cv-08697-FMO-SS Document 390 Filed 04/20/20 Page 19 of 19 Page ID
                                           #:13670

                   1 IV.    CONCLUSION
                   2        For all of the foregoing reasons, United respectfully requests that the Court
                   3 appoint Magistrate Judge Suzanne H. Segal (Ret.) as a Special Master in this case
                   4 pursuant to Federal Rule of Civil Procedure 53 and that the Court issue an order
                   5 directing the parties to share equally in the costs associated with the appointment
                   6 of Magistrate Judge Segal (Ret.) as a Special Master.
                   7 Dated: April 20, 2020                     LATHAM & WATKINS LLP
                                                               DAVID J. SCHINDLER
                   8                                           DANIEL MERON
                                                               ABID R. QURESHI
                   9
              10                                               By /s/ David J. Schindler
                                                                  David J. Schindler
              11                                                  Attorneys for United Defendants
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                        UNITED’S NOTICE OF MOT. AND MOT. TO
ATTORNEYS AT LAW
  LOS ANGELES                                                  14 APPOINT M.J. SEGAL (RET.) AS SPECIAL MASTER
                                                                                 Case No. 2:16-cv-08697-FMO(SSx)
